Case 1:21-cv-01563-JMC Document 1-1 Filed 06/23/21 Page 1 of 8

UNITED STATES DISTRICT COURT OF MARYLAND
NORTHERN DIVISION

STATEMENT OF FACTS

. At the time of events that resulted im this complaint, I worked as a Logistics Management
Specialist, series 0346, at FEMA Headquarters in Washington, D.C. I was a GS 13 career
(permanent) with no prior disciplinary history and 10 years of government service before
being terminated from federal service.

. [appealed my termmation from FEMA to the Merit Systems Protection Board (MSPB}.
Attorney Randolph B. Neal represented me in this matter. MSPB administrative judge
Kasandra Robinson Styles sustamed FEMA’s decision to terminate my employment in
decision No. DC-0752-20-0145-1-1.

. Indecision No, DC-0752-20-0145-I-1, footnote 3, Judge Styles states: “In an effort to

save time at the hearing, I admitted the appellant’s statement of facts from her prehearing
submission into the record. The appellant believes this statement provides background
information to explain what happened to her before the agency proposed her removal.
AF, Tab 44 at 11-74.”

. My Prehearing Submission’s Statement of Facts is a summary of Equal Employment
Opportunity (EEO) Complaint number HS-FEMA-01522-2019. In pertinent part, it states
that “I filed an informal EEO Complaint HS-FEMA-01522-2019 regarding Mr. Langley
on approximately June 19, 2019 for racial and gender discrimination. The formal EEO
complaint was received by the Office of Equal Rights on July 24, 2019.”

. Besides EEO Complaint HS-FEMA-01522-2019, the Prehearing Statement of Facts
details multiple grievances and other information that is the basis of retaliation. Mrs.
Carla Gammon, the Deciding Official for my termination, received each grievance on
behalf of FEMA.

. Additional information included in my Prehearing Submission’s Statement of Facts after
I filed EEO Complaint HS-FEMA-01522-2019 can also be used to support my retaliation
claim. In pertinent part, my Prehearing Submission’s Statement of Facts states: “T
received an email on August 20, 2019 informing me that I was among the most highly

qualified for LSD’s Assistant Program Manager position and had made the cert! .
According to Loraine Bowman, Human Resources sent the cert list to Ms. Register on
August 27, 2019, and she has three weeks to make a selection from it. I spoke to Ms.
Bowman about this on August 30, 2019. I was not contacted for an interview. | submitted
a Freedom of Information Act (FOTA) request for a copy of the cert and the
corresponding ranking scores on September 26, 2019 and received it on October 18,
2019. Upon reviewing the redacted ranking of all applicants for the position, I was ranked
fourth with a score of 99.55. The top three applicants were also not contacted. Everyone
contacted was ranked lower than I was (retaliation). ] submitted a FOIA request for the
Case 1:21-cv-01563-JMC Document 1-1 Filed 06/23/21 Page 2 of 8

i

hiring manager's selection decision infomation on October 21, 2019. { received it on
November 13, The hiring manager drew a line through the row with my name and
information. No corincat was provided to justey why ] was not selected; however, she
did leave comments beside the names of other epplican's such as “No‘LCL cetified”
“YesPM L Tl” “Maybe,” “NoBudget,” “No'Fech Skills,” “No’ but Budoet/Cost
Analysis,” “No/Training,” “Yes,” “Maybe! Masters in Project Mesagemert,"
“Maybe/Strong Program Exp.” “Duplicate,” “Nother Logrstician,” “No/Cost Analyst.”
] am the only applicant whose name and row bad line drawn throwgh it. Had I been
fully considered and selected for this position, Mr. Langley, Ms. Register, ané Mrs.
Gannon would not have been able to temnate me from my former positioa, because |
would have already essumed this new postion.”

7. Mr. Kevin Langley isa white male, Ms, Mary Rose Register is a white female, Mrs,
Carla Gammon 1s a white female.

8, Other documents that have been entered into the record also contain ieformatios to
further support mey retaliation claim. 1n pertinent part, my Prehearing Submission
Exhibits eontatn 2 copy of the above-referenced Assistant Program Manager position's
certificate that Ms, Mary Rose Register completed. Furthermore, in her March 11, 2020
deposition tesimony that is included in my Prehearing Submission Exhibits, Ms. Mary
Rose register states the following regarding why she did not select me to be mterviewed
for the Assistant Program Manager Position: “I would have crossod out Ms. Ransom’s
name along with multiple other names based on who were the top five candidates, so |
crossed aut anyone Who wasn’t in the tap five candidates.” Thus was in response to the
following question from Me. Neal: “Who, if you keow~ there was a list of eligible. Do
you know who crossed ovt Ms, Ransom’s name? “Mr. Neal asked Ms. Mary Rose
Register: “Did you became aware of an EEO complaint bout non-selection?" Ms, Mary
Rose Register responded: “I believe 50, yes.” Mr. Neal then asked: “And did you hoté
off on making the selection wai the EEO complaint was investigated?” Ms, Mary Rose
Register responded: “No.”

9. A second FOTA request revealed that Mr. Kevin Langley, my former supervisor and the
Proposing Official for my tennination, was a member of the Assistant Program Manager
Selection panel

"According o Issue Certificate and Notify Eligibles fopm.cov), “the sue Certificate and Notify Elibles
clement is performed by the Hommar Resources Office (HRO), This element takes t day. ba this elersenr,
the HRO issues a certificate of eligible to the selecting officiat. Fhe HRC creates this certificate by rank
ordering the ctigible candidates based on the ranking procedare identified ta the job opportusity
announcement and eligible candidates identilied in the fourth step of the Evaluate Applications element.
After the certificate is tesued to the selecting official, the HRO wall noti?y applicants ofthe status of their
applications Le, whether hey were determined eligible or ineeible for the positios.”

10. After Ms. Mary Rose Register retired in lanuary, 2019, within only a few days Mrs.
Carls Gammon. appointed kim Director of Logistics Systems Office (at tha tine
Case 1:21-cv-01563-JMC Document 1-1 Filed 06/23/21 Page 3 of 8

j

Logistics Systems Division) with no competition. Mrs, Carle Gammon was the Deciding
Offteial for my termination.

1]. As the Director of Logistics Systems Office, the Assistant Program Manager position
reports tt Mr. Langley, whereas it previously roported to Ms, Mary Rose Rogister before
she retired,

12. Asa member ofthe selection panel, Mr. Kevin Lanelev would have seen the certftcate
and been aware that I applied for the job. The fact that Ms, Mary Rose Register did not
participate inthe panel 23 selecting official despste ranking the applicants also revealed
that there was a conflict Ehat Kept her from being the selecting official. As my former
second-line supervisor, Ms, Mary Rose Register could rot be the selecting official
because | was on the certificate. As my former firstline supervisor, Mr. Kevin Langley
could not be the selecting offictal because ] was on the certificate,

13. Mr. Steves Cochran, a white male, served as the selecting official for the Assistant
Program Manger job, The other panelist was Mr. Robert Bes, the former Assistant
Program Manager. Mr. Cochran selected William Skerit,a black male, and Mr. Willam
Skerrié remains the Assistant Program Manager.

14. Mrs. Carla Garamon, the Deciding Official for my termination, was also the Responsibfe
Management Official {RMO) for EEO Complaint HS-FEMA-03522-2019. It appears that
Vers, Gammon was aware of the avency’s failure to interview me after E was included on
the certificate, mterviewed Ms, Mary Rose Register about it for EEO Complaint HS-
FEMA-01522-2019, and took no action to resolve tt after interviewing Ms. Mary Rose
Register.

15, Mr. Kevin Langley recently promoted Mrs. Georgia Barone, a white fermale, toa branch
chief position. In her February 4, 2020 deposition, Mr. Neal asked her the following
question: “Did you ever gel disciplined for use of profanity?” She responded, “No. E was
counselled to not do i.” Mr. Neal stated: “Did you ever have ~~” She responded: “]
wasn't formally.” Ms. Neal aiso asked: “Did vou ever have any disegpline for
unprofessional behavior?” Mrs. Georgia Baione responded: “No.” At another ime, Mr,
Neal asked: “Let's just go over a couple of encidents with vou. Have you ever gotten into
a shouting match with a coworker” Mrs, Georgia Baione responded: “I've had to
scream at coworkers. I'm not sure if there wes a shouting match.” Mr. Neal asked: “You
got loud?” Mrs. Georgia Batone responded: “F've gotien loud. Fam loud. I fully adent
that” Mr Neal asked: “And did you have occasions ere Ms. Potter and her dag were
onsite that you didn't inform Ms, Ransom that he was gome there, li or she? I don’t
know whal Dan is." Mrs, Georgia Baione responded: “There was one - before ewe came
up wah the process that ] had fo provide a calendar, chere was one tecident before that
that they were on the same floor, but there was no interaction.” Mr. Neai asked Mrs
Georgia Baione about another event. “And so you just asked fora different location,
right?” Mrs, Georgia Barone responded: “T asked if enter - would there be a place |
could put my pits and E because st was take vour kids to work day, so we were not going
Case 1:21-cv-01563-JMC Document 1-1 Filed 06/23/21 Page 4 of 8

4

in be in the actual office setting or if Ms. Ransom could telework that day given the
dynamic of there were ~ ar in the chronology document, there was a previous incidert
where, you know, she bad been arguing with Kevin and she hac been arguing with Mary
Rose. And Mary Rose actually documented a couple of those, but {didn’t waol my gurls
to bave to see people fighting in that manner because | know tf would affect my oldest
daughter.

16. Mrs. Georgta Baoine sent her request to her supervisor, Steven Cochran, who sent it 0
Vic. Langley and Ms, Repister. As my former second-line supervisor, Ms, Mary Rose
Register approved the request, in addition to Mr. Kevin Langley.

17. Not long after Mrs. Georgia Batone’s request, Mr. Kevin Langley placed me on indefinite
icleweork just ahead before Take Your Chitdren to Work Day. Mx. Cochren responded to
Mrs, Georgia Baione’s Apri 8, 2019 erat by stafing, “Georgia; [love thal your gis pet
such enjoyment from this important emplovee!faraly event. | understand your eoncem
and will communicate fo senior leadership and let you snow if an accommodation car be
made, | understand from planning purposes you need a response soonest, Than vou for
your input and I wll vet back to you. Have a preal day.” Mr, Steven Cochran cc’d Mr.
Kevin Langley and Ms. Mary Rose Regyster on this email to Mrs, Georgia Baione.

i8, Mis. Georgie Barone further stated m her Chronology Document: “Based on these 2
email acegunts and untruthful accounts {0 me, | expressed concem for my safety and shat
of my chi‘dren at the upcoming Take Your Chitd to Work Day. | expressed those
concems to LMI) beadershnp and | was informed that a work around and accommodation
would be considered.”

$9, Also in perlinent part, FEMA's October 16, 2019 Mutual Separation and General Release
ison the record as a Prekeanng Submission Extubit. Tie Mutual Separation and General
Release required me co agres to refrata from employment with DHS for three years aad
io withdrew EEO Complaint HS-FEMA-01522-2019 zor resigning. [had 24 hours to
consider il. Mrs. Gammon, the Deciding Official who terminared me, is the same person
ie stoned the Mutual Separation and General Release on behalf of FEMA. [ did not
saga il. and [ was termucated the next day, on October 17, 2029,

20, Judge Sivles sustained FEMEA’s dectsion to terminate me in MSPB decision No. DC-
0752-20145 -41 on July 30, 2020.

21, Although Judge Stvles addressed my aitomey’s claim regarding my autism diagnosis and
request for reasonable accommodations in MSPB decision No. DC-0752-20-0145-11,
shee did no! provide a response for my retaliation claim,
Case 1:21-cv-01563-JMC Document 1-1 Filed 06/23/21 Page 5 of 8

5

22. Lagpealed MSPB decision No, DC-Q752-20-0145-1-1 to the EEOC. On May 24, 2021,
the EEOC relayed their decision to concur with the MSPB's decision No. DC-0752-20-
145-1-1 in Petition No, 2021000075.

23, Although Attomey Rando!ph B, Neat also represented me for the EEOC appeal, he
subctied the appeal rithout a brief, whach is noted i EEOC Petition No, 2022000075.

24, EROC Petition No, 2021000075 also does not provide a response for the selalialton
clam,

25, Because cf FEMA’s retaliation after | filed rmultiple grievances and EEO Complaint HS-
FEMA-01522-2019, ] sulfer significant economic damages end have been denned ful
consideration for the Assistant Program Manager position, | alse had to selocate from
Virsinia, and have lost retirement, insurance, and enedical benefits

26, 12m likely fo succeed on my challenge because my termination violates 42 U.S.C. §
1983's discrimination statute

71. [am Likely to succeed on my challenge because my termination violates Title VIE of the
Cail Riohis Act of 1964, a5 codified, 42 U.S.C. $§ 2000e to 2000-17 (race, color,
gender, religion, national ong).

28, [am likely to sueceed because my termination violates the Amencans with Disabilities
Act of 199-, as codified, 42 U.S.C. §§ 12112 to 12117,

29, E will suffer irreparable harm because of constitutional violations that cannot be remodied
as well as fmancial haenss through fost career earnings, pro‘esstonal development, and
career advancement that cannct be recovered.

30. Wherefore the Court should consider this complaint and issue a response regarding
MSPB decision No. DC-0752-20-0145-1-1 and EEOC Petition No. 2021000075 not
eddressing the retaliation claim in the dectstons regarding my October 17. 2019
terination ftom FEMA.

June 23, 2021
PRAYER FOR RELIEF

31, Byreason of the foregoing, please vacate MSPB decision No, DC-0752-20-0145-1-1 and
EEOC Pettion No. 2021000075.

32, By reason of the foregoing, [ request remslatemnent with backpay, all applicable medical,
dental and relirement benelits, any other benefits, and an end to the discrimination. Tlus
amount 1s greater than $75,000.

33. By reason of the foregoing, [ request general and compensatory damages.
Case 1:21-cv-01563-JMC Document 1-1 Filed 06/23/21 Page 6 of 8

§

34, By reason of the foregoing, {request repayment for court fees. {also request altomney’s
fees, ifapphicable,

35. By reason of the foregoing, please updale my FEMA Ocicher 2016 termination SE-50 to
state thet I was wrongfully terminated.

36. By reason ofthe foregoing, | request acceptable references ftom my former supervisor,
Mr. Kevin Langtey, and sev former second-line supervisor, Ms, Mary Rose Register.

37. By reason of the foregoing, I request acceptable public verbal analogies from everyone
involved in my termination as well as acceptable written, ematled apologies.

38. By reason of the foregoing, please research and investigate the claims in this complatnt

39. By reason of the foregoing, please eppropnately disciphine ail partis that are guilty of
anly misconduct or ilfepal behavior regarding the facts stated in this complaint

40. By reason of the foregoing, please review each quarterly progress review I received after
[ filed EEO Complaint HS-FEMA-01522-2019. For any reviews with evidence of
retatation, please update them to an acceptable review that isnot based on retaliation

4], By reason of the foregoing, please determine and implement an acceptable solution far
the progress reports, annual evaluations, and perfomance bonuses that | did not receive
because I was terminated.

42, Bv reason of the foregoing, [ request such acditional relief as this Court may deetn just
and proper,

Eyphre Ransom
101 W Read St. Apt 605
Baltimore, MD 2120]
Case 1:21-cv-01563-JMC Document 1-1 Filed 06/23/21 Page 7 of 8

1

CERTIFICATE OF SERVICE

[hereby certify kata true and correct copy of the foregoing Complaint was served by first-class
mail, posige prepaid, onthe 23rd day of June, 2021, upon:

|. Defendant Alzjandro N. Meyorkas 1s Secretary of DHS. DHS 1s.a federal agency located
at 245 Murray Lane SW Washington, DC 20528-0305.

2. The Federal Emergency Management Agency isa federal agency lorated af 300 C St.
SW Washington, DC20024. Deanne Criswell isis Adaninistator

Eyphre Ransom
i4 W Read St. Apt. 605
Baliimore, MD 21201
Case 1:21-cv-01563-JMC Document 1-1 Filed 06/23/21 Page 8 of 8
